    Case 20-22496           Doc 114   Filed 09/30/20 Entered 09/30/20 16:07:26            Desc Main
                                      Document      Page 1 of 11
This order is SIGNED.


Dated: September 30, 2020




   Prepared by:
   Matthew M. Boley (8536)
   COHNE KINGHORN, P.C.
   111 East Broadway, 11th Floor
   Salt Lake City, UT 84111
   Telephone: (801) 363-4300
   E-mail: mboley@ck.law
   Attorneys for debtor-in-possession
   DESERT LAKE GROUP, LLC
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    In re:
                                                                Bankruptcy No. 20-22496
    DESERT LAKE GROUP, LLC,
    a/k/a 4BUSH HOLDINGS LLC,                                         Chapter 11
                                                                  (Under Subchapter V)
                  Debtor.


                  FINDINGS AND CONCLUSIONS REGARDING CONFIRMATION
                  OF DEBTOR’S PLAN UNDER SUBCHAPTER V OF CHAPTER 11

             This matter came before the Court on September 30, 2020 at 10:30 a.m. (the

   “Confirmation Hearing”) to consider confirmation of the Debtor’s Plan under Subchapter V of

   Chapter 11 dated July 23, 2020 [Docket No. 21] (as it may be modified pursuant to the

   Confirmation Order, the “Plan”), filed by DESERT LAKE GROUP, LLC a/k/a 4BUSH

   HOLDINGS LLC, debtor and debtor-in-possession (the “Debtor”) in the above-captioned

   bankruptcy case (the “Case”) under subchapter V of chapter 11 of title 11 of the United States

   Code (the “Bankruptcy Code”). Matthew M. Boley appeared on behalf of the Debtor. Other
   counsel and parties-in-interest noted their appearances on the record.

             Based upon the evidence received at the Confirmation Hearing, the Plan, the Ballot

   Tabulation Register [Docket No. 72], the Declaration of Darin Toone in Support of Confirmation
   {00516957.DOCX /}
    Case 20-22496         Doc 114       Filed 09/30/20 Entered 09/30/20 16:07:26                     Desc Main
                                        Document      Page 2 of 11




of Debtor’s Plan under Subchapter V of Chapter 11 [Docket No. 110], the Stipulation by DLGH,

LLC conditionally waiving its lien subordinating its claim [Docket No. 20], the orders entered

disallowing Claim Nos. 2-13 [Docket Nos. 75-76, 89-98], other papers filed concerning the Plan

[e.g., Docket Nos. 24, 25 and 63], the absence of any objections to confirmation of the Plan, the

statements of counsel and other matters of record, having inquired into the legal sufficiency of

the evidence adduced, and good cause appearing, the Court hereby

         FINDS AND CONCLUDES1 as follows:

         A.         Exclusive Jurisdiction; Venue; Core Proceeding. This Court has jurisdiction over

the Bankruptcy Case2 pursuant to 28 U.S.C. §§ 157 and 1334. Venue is proper pursuant to 28

U.S.C. §§ 1408 and 1409. Confirmation of the Plan is a core proceeding under 28 U.S.C.

§ 157(b)(2), and this Court has exclusive jurisdiction to determine whether the Plan complies

with the applicable provisions of the Bankruptcy Code and should be confirmed.

         B.         Judicial Notice. This Court takes judicial notice of the docket of the Bankruptcy

Case maintained by the Bankruptcy Court, including, without limitation, all pleadings, papers

and other documents filed, all orders entered, and the transcripts of, and all minute entries on the

docket indicating the evidence and arguments made, proffered or adduced at the hearings held

before the Court during the pendency of the Bankruptcy Case.
         C.         Transmittal and Mailing of Materials; Notice. All due, adequate, and sufficient

notices of the Plan, the Confirmation Hearing, and the deadlines for voting on and filing

objections to the Plan, were given to all known holders of Claims and Interests in accordance

with the Bankruptcy Code, the Bankruptcy Rules and the orders of this Court. The Plan, notice

of the Plan and applicable deadlines, and relevant ballots were transmitted and served in

substantial compliance with the Bankruptcy Code, the Bankruptcy Rules and the orders of this

Court upon Creditors and holders of Equity Interests entitled to vote on the Plan, and such


1
         Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as
findings of fact when appropriate. See Fed. R. Bankr. Pro. 7052.
2
         Capitalized terms used but not otherwise defined herein shall have the meanings provided in the Plan.
{00516957.DOCX /}
    Case 20-22496         Doc 114       Filed 09/30/20 Entered 09/30/20 16:07:26                     Desc Main
                                        Document      Page 3 of 11




transmittal and service were, and are, adequate and sufficient. No other or further notice of the

Plan or the Confirmation Hearing is or shall be required.

         D.         Solicitation. Pursuant to § 1181(b),3 section 1125 of the Bankruptcy Code does

not apply. As evidenced by the docket in this Case, including the Plan, the Notice(s), the

Certificate(s) of Service and the Ballot Tabulation Summary, the Plan was disseminated to all

creditors and interest holders entitled to vote together with appropriate ballots. Further, the Plan

and Notice(s) were transmitted and served on all parties entitled to copies of thereof (including

all creditors on the mailing matrix and all persons entitled to vote on the Plan) in substantial

compliance with the Bankruptcy Code, Bankruptcy Rules and relevant orders of the Court. All

procedures used to distribute solicitation materials for the Plan and to tabulate the ballots were

fair and conducted in accordance with the Bankruptcy Code, the Bankruptcy Rules, the local

rules of the Court, and all other rules, laws, and regulations. Accordingly, the Debtor’s

solicitation of acceptance of the Plan complied with the applicable provisions of the Bankruptcy

Code and the orders of this Court, including §§ 1126, 1189 and 1190, Bankruptcy Rules 3016

and 3018, all other applicable provisions of the Bankruptcy Code, and all other rules, laws and

regulations. Based on the record before the Court in the Bankruptcy Case, the Debtor has acted

in “good faith” within the meaning of § 1125, and is entitled to the protections afforded by
§ 1125(e).

         E.         Distribution. All procedures used to distribute the solicitation materials to the

applicable holders of Claims and Interest, and to tabulate the ballots were fair and conducted in

accordance with the Bankruptcy Code, the Bankruptcy Rules, the orders and local rules of the

Bankruptcy Court, and all other rules, laws, and regulations.

         F.         Creditors’ Acceptance of Plan. The Plan establishes five Classes of Claims and

one Class of Interests. All impaired Classes of Claims and Interests have accepted the Plan. No
Class of Claims or Interests has rejected the Plan. All other Classes of Claims or Interests in

3
         Unless otherwise provided, all references to statutory sections in these Findings and Conclusions using the
section symbol “§” are to the relevant sections of the Bankruptcy Code.
{00516957.DOCX /}
    Case 20-22496          Doc 114      Filed 09/30/20 Entered 09/30/20 16:07:26                      Desc Main
                                        Document      Page 4 of 11




which ballots were returned – Classes 2, 3 and 5 – voted unanimously to accept the Plan.

Classes 1, 4 and 6 neither returned any ballots nor objected to confirmation. As such, they are

deemed to have accepted the Plan.4 In summary, all Classes of Claims and Interests either have

accepted by affirmative vote, or are deemed to have accepted the Plan.

         G.         Subchapter V of Chapter 11 of the Bankruptcy Code Applies. Pursuant to

§ 103(i), the Debtor (a) is a “debtor” as defined in § 1182, and (b) elected that subchapter V of

chapter 11 shall apply to this Case.

                    i.     The Debtor is a person engaged in commercial or business activities that

         has aggregate noncontingent liquidated secured and unsecured debts as of the Petition

         Date in an amount not more than $7,500,000 (excluding debts owed to 1 or more

         affiliates or insiders) not less than 50 percent of which arose from the commercial or

         business activities of the Debtor.

                    ii.    The Debtor is not a person whose primary activity is the business of

         owning single asset real estate.

                    iii.   The Debtor is not a member of a group of affiliated debtors that has

         aggregate noncontingent liquidated secured and unsecured debts in an amount greater

         than $7,500,000 (excluding debt owed to 1 or more affiliates or insiders).

                    iv.    The Debtor is not a corporation subject to the reporting requirements

         under section 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. §§ 78m or

         78o(d)).

                    v.     The Debtor is not an affiliate of an issuer as defined in section 3 of the

         Securities Exchange Act of 1934 (15 U.S.C. §§ 78c).

         H.         Plan Complies with Bankruptcy Code – § 1129(a)(1). The Plan complies with the

applicable provisions of the Bankruptcy Code. Without limitation –


4
         See, e.g., In re Ruti-Sweetwater, Inc., 836 F.2d 1263, 1267-68 (10th Cir. 1988); In re John Kuhni Sons, Inc.,
10-29038 RKM, 2011 WL 1343206 at *4 (Bankr. D. Utah Mar. 30, 2011); In re Jones, 530, F.3d 1284, 1291 (10th
Cir. 2008); In re Armstrong, 292 B.R. 678, 684 (10th Cir. B.A.P. 2003).
{00516957.DOCX /}
 Case 20-22496             Doc 114   Filed 09/30/20 Entered 09/30/20 16:07:26            Desc Main
                                     Document      Page 5 of 11




                    i.     Proper Classification. As required by § 1123(a)(1), Article 4 of the Plan

        properly designates Classes of Claims, and classifies only substantially similar Claims in

        the same classes pursuant to § 1122.

                    ii.    Specify Unimpaired Classes. There are no unimpaired Classes of Claims

        under the Plan. All Classes of Claims are impaired.

                    iii.   Specify Treatment of Impaired Classes. Classes 1 through 4 (and Class 6,

        which is a placeholder for unknown secured claims) are designated as impaired under the

        Plan. Article 5 of the Plan specifies the treatment of the impaired Classes of Claims,

        thereby satisfying § 1123(a)(3).

                    iv.    No Discrimination. The Plan provides for the same treatment for each

        Claim or Interest in each respective Class, unless the holder(s) of a particular Claim(s)

        has agreed to less favorable treatment with respect to such Claim, thereby satisfying

        § 1123(a)(4).

                    v.     Implementation of Plan. The Plan provides adequate and proper means

        for its implementation, thereby satisfying § 1123(a)(5). Among other things, Articles 6

        and 7 of the Plan provide for (a) the vesting of the property of the Debtor and its chapter

        11 bankruptcy Estate in the Reorganized Debtor, (b) the Reorganized Debtor’s use and

        retention of property, and (c) distributions to creditors.

                    vi.    Corporate Charter Provision Inapplicable. Section 1123(a)(6) is satisfied

        in that the Plan does not provide for the issuance of nonvoting equity securities. Without

        limitation, the Plan specifies that (a) the Reorganized Debtor will remain a limited

        liability company, and, (b) does not provide for the issuance of any non-voting

        “securities” of a corporation. Under section 5.5 of the Plan, “[e]ach record holder of an

        Equity Interest in the Debtor shall retain its interest in the Debtor.”
                    vii.   Selection of Manager(s). The Plan designates and discloses Darin Toone

        as the Chief Restructuring Officer and Manager of the Debtor. There are no provisions in

{00516957.DOCX /}
 Case 20-22496              Doc 114   Filed 09/30/20 Entered 09/30/20 16:07:26           Desc Main
                                      Document      Page 6 of 11




        the Plan regarding the manner of selection of the Reorganized Debtor’s directors and

        officers, or such provisions are consistent with the interests of creditors and with public

        policy. Thus, § 1123(a)(7) is satisfied.

                    viii.   Additional Plan Provisions. The Plan’s provisions are appropriate and

        consistent with the applicable provisions of the Bankruptcy Code, including provisions

        regarding (a) the assumption and/or rejection of executory contracts and unexpired leases,

        (b) the retention and enforcement by the Debtor of claims under chapter 5 of the

        Bankruptcy Code and under applicable non-bankruptcy law, and (c) modification of the

        rights of holders of secured claims. Thus, § 1123(b) is satisfied.

                    ix.     Bankruptcy Rule 3016(a). The Plan is dated and identifies the Debtor as

        its proponent, thereby satisfying Bankruptcy Rule 3016(a).

                    x.      Filing of the Plan – § 1189. The Plan was filed by the Debtor. The

        Debtor filed the plan on July 23, 2020, which was not later than 90 days after the order

        for relief, i.e., within 90 days after the Petition Date. Accordingly, the requirements of

        § 1189 are satisfied.

                    xi.     Contents of Plan – § 1190(1). The Plan includes (A) a brief history of the

        business operations of the Debtor, (B) a liquidation analysis, and (C) projections with

        respect to the ability of the Debtor to make payments under the Plan. Thus, the

        requirements of § 1190(1) are satisfied.

                    xii.    Contents of Plan – § 1190(2). The Plan dedicates all future earnings and

        income of the Debtor to be used for distributions under the Plan, to be distributed by the

        Distribution Agent. Because the Plan is being confirmed under § 1191(a), and not

        pursuant to § 1191(b), the Court finds and concludes that §§ 1194(a) and 1194(b) do not

        apply. Accordingly, the Reorganized Debtor shall be, and serve as, the Distribution
        Agent. Thus, the requirements of § 1190(2) are satisfied.
                    xiii.   Contents of Plan – § 1190(3). § 1190(3) does not apply.

{00516957.DOCX /}
 Case 20-22496             Doc 114    Filed 09/30/20 Entered 09/30/20 16:07:26              Desc Main
                                      Document      Page 7 of 11




          I.        The Confirmed Plan and the Proponent Comply with the Bankruptcy Code. The

Confirmed Plan complies with the applicable provisions of the Bankruptcy Code. Likewise, the

Debtor has complied with the applicable provisions of the Bankruptcy Code. Thus,

§§ 1129(a)(1) and (a)(2) are satisfied. Among other things:

                    i.     the Debtor is the proper proponent of the Plan under § 1189(a);
                    ii.    the Confirmed Plan complies, and Debtor has complied, generally with

          applicable provisions of the Bankruptcy Code; and

                    iii.   the Debtor has complied with the applicable provisions of the Bankruptcy

          Code, the Bankruptcy Rules and orders of the Bankruptcy Court in transmitting the Plan,

          ballots, related documents and notices, and in soliciting and tabulating votes on the Plan.

          1.        Good Faith. The Debtor filed the Bankruptcy Case in good faith and for a valid

bankruptcy purpose. Additionally, the Plan is proposed in good faith and not by any means

forbidden by law, and therefore complies with the requirements of § 1129(a)(3). Among other

things:

                    i.     the Debtor filed this chapter 11 Case, and the Debtor has proposed the

          Plan for a valid bankruptcy purpose;

                    ii.    neither this Case nor the Plan was filed as a litigation tactic or for delay;

                    iii.   the Debtor has been, and is, actively prosecuting this Case;

                    iv.    the Debtor proposed the Plan with the legitimate and honest purpose of,

          among other things, providing for the collection and liquidation of the Debtor’s assets,

          and providing a meaningful return to creditors;

                    v.     the Plan is the fruit of arms-length negotiations with creditors, and

          includes input from the Trustee appointed under § 1183;

                    vi.    the Plan contemplates that the Debtor’s assets will be liquidated, collected
          and distributed to the holders of Allowed Claims; and



{00516957.DOCX /}
 Case 20-22496             Doc 114    Filed 09/30/20 Entered 09/30/20 16:07:26            Desc Main
                                      Document      Page 8 of 11




                    vii.   the Plan contemplates that the claims of creditors will be satisfied by cash

        distributions to the holders of Allowed Claims, to be paid directly by the Debtor.
        J.          Payments for Services or Costs and Expenses. Any payment made or to be made

under the Confirmed Plan for services or for costs and expenses in or in connection with the

Bankruptcy Case prior to the Effective Date, including all fees and expenses incurred by

Professionals, has been approved by, or is subject to the approval of, the Court as reasonable,

thereby satisfying § 1129(a)(4).

        K.          Manager(s) of the Reorganized Debtor. The Plan and other filings of record

identify Darin Toone as the Manager and Chief Restructuring Officer of the Reorganized Debtor.

The proposed service of Mr. Toone as post-confirmation officer and manager is consistent with

the interests of the holders of Claims and with public policy. Therefore, the Debtor has complied

with § 1129(a)(5).

        L.          No Rate Changes. The Confirmed Plan satisfies § 1129(a)(6) because the

Confirmed Plan does not provide for any change in rates over which a governmental regulatory

commission has jurisdiction.

        M.          Best Interests of Creditors Test. The Plan was accepted by all Classes of Claims

and Interests. Further and in any event, the Plan provides that each holder of a Claim will
receive or retain under the Plan on account of its Claim property of a value, as of the Effective

Date of the Plan, that is not less than the amount such holder would receive or retain if the Case

were converted to chapter 7, and the Estate were liquidated by a chapter 7 trustee.

        N.          Acceptance by Certain Classes. All Classes of Claims and Interests have

accepted the Confirmed Plan, as noted above, thereby satisfying § 1129(a)(8). No Class of

Claims or Interests has rejected the Plan.

        O.          Treatment of Administrative Expense Claims and Priority Tax Claims. The
Confirmed Plan satisfies the requirements of §§ 1129(a)(9) and 1191(e). Except to the extent the

holder of a particular Claim agrees to a different treatment, the Confirmed Plan specifies that

{00516957.DOCX /}
 Case 20-22496            Doc 114     Filed 09/30/20 Entered 09/30/20 16:07:26          Desc Main
                                      Document      Page 9 of 11




Administrative Expense Claims (including professional compensation) and Priority Tax Claims

shall be paid as mandated by §§ 1129(a)(9) and 1191(e) (except to the extent that a holder agrees

otherwise).

        P.          Acceptance by at Least One Impaired Class. All impaired Classes have accepted

the Plan, as shown by the Ballot Tabulation Register and other stipulations and filings of record.

The acceptance of at least one of such accepting impaired Classes has been determined without

including the votes of any insiders, thus satisfying § 1129(a)(10).

        Q.          Feasibility. The Confirmed Plan is feasible and complies with § 1129(a)(11).

The Plan does not contemplate that the Debtor will continue in business. Rather, the Plan

contemplates that the Debtor’s assets will be liquidated, collected and distributed to the holders

of Allowed Claims. In short, complete liquidation of the Debtor already is proposed in the Plan.

Accordingly, confirmation is not likely to be followed by a liquidation or the need for further

financial reorganization of the Debtor, except as expressly provided for in the Plan.

        R.          Payment of Fees. Because this is a case under subchapter V of chapter 11, no fees

are payable under 28 U.S.C. § 1930. Thus, § 1129(a)(12) is satisfied.

        S.          Continuation of Retiree Benefits. The Confirmed Plan complies with

§ 1129(a)(13). The Debtor is not obligated to pay any retiree benefits subject to § 1114.
        T.          No Domestic Support Obligations. The Debtor does not have any domestic

support obligations. Therefore, § 1129(a)(14) is not applicable.

        U.          § 1129(a)(15) Is Not Applicable. Pursuant to section 1181(a) of the Bankruptcy

Code, § 1129(a)(15) does not apply to this Case because it was filed under subchapter V of title

11 of the Bankruptcy Code – a Small Business Debtor Reorganization governed by sections 1181

through 1195 of the Bankruptcy Code (a “SBRA Case”).

        V.          Transfers Will Comply with Nonbankruptcy Law. The Confirmed Plan complies
with § 1129(a)(16) because any transfers of assets to be made under the Confirmed Plan will be



{00516957.DOCX /}
 Case 20-22496            Doc 114     Filed 09/30/20 Entered 09/30/20 16:07:26           Desc Main
                                      Document      Page 10 of 11




made in accordance with applicable nonbankruptcy law that governs the transfer of property by a

corporation or trust that is not a moneyed, business, or commercial corporation or trust.

         W.         §§ 1129(b), (c) and (e) Are Not Applicable. Pursuant to section 1181(a) of the

Bankruptcy Code, §§ 1129(b), (c) and (e) do not apply to a SBRA Case.

         X.         Confirmation Pursuant to § 1191(a). All Classes of Claims and Interest have

accepted (or are deemed to have accepted) the Plan. Further, as described above, all of the

requirements of § 1129(a), other than paragraph (15) of that section, are met. Accordingly, the

Court is confirming the Plan pursuant to § 1191(a).
         Y.         Fair and Equitable; No Unfair Discrimination – § 1191(b). Confirmation pursuant

to the “cram down” exception under § 1191(b) is not necessary. To the extent 1191(b) applies,

however, the Plan is fair and equitable and does not discriminate unfairly as to any Class of

Claims or Interests, except as otherwise stipulated or agreed upon by the particular holder.

         Z.         No Other Plan. Although § 1129(c) does not apply to this SBRA Case, § 1129(c)

nonetheless is satisfied. No other chapter 11 plan is pending or has been confirmed in this Case.

         AA.        Principal Purpose of Confirmed Plan. The principal purpose of the Confirmed

Plan is not the avoidance of taxes or the avoidance of the application of section 5 of the

Securities Act of 1933 (15 U.S.C. § 77e). Therefore, the Confirmed Plan satisfies the
requirements of § 1129(d).

         BB.        The Court announced other findings of fact and conclusions of law on the record

at the Confirmation Hearing, which findings and conclusions are incorporated herein by

reference.

         CC.        In summary, the Plan complies with, and the Debtor has satisfied, all applicable

confirmation requirements, and the Plan will be confirmed by entry of the separate Confirmation

Order.
      ------------------------------------- END OF DOCUMENT -------------------------------------



{00516957.DOCX /}
 Case 20-22496           Doc 114     Filed 09/30/20 Entered 09/30/20 16:07:26              Desc Main
                                     Document      Page 11 of 11




                           DESIGNATION OF PARTIES TO BE SERVED

        Service of the foregoing FINDINGS AND CONCLUSIONS REGARDING
CONFIRMATION OF DEBTOR’S PLAN UNDER SUBCHAPTER V OF CHAPTER 11
shall be served to the parties and in the manner designated below:

By Electronic Service: I certify that the parties of record in this case as identified below, are
registered CM/ECF users, and will be served notice of entry of the foregoing Order through the
CM/ECF System:

    •   Matthew M. Boley mboley@ck.law
    •   Laurie A. Cayton tr laurie.cayton@usdoj.gov,
        James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Rinehart.Peshell@usdoj.gov
    •   D. Ray Strong tr rstrong@thinkbrg.com, UT30@ecfcbis.com
    •   United States Trustee USTPRegion19.SK.ECF@usdoj.gov
    •   Melinda Willden tr melinda.willden@usdoj.gov,
        Lindsey.Huston@usdoj.gov;James.Gee@usdoj.gov;Rinehart.Peshell@usdoj.gov



By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF system,
the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).


                   None

                    If there are additional parties list the names and addresses of the additional
                    parties.

                    All parties on the Court’s official case matrix.


                                                 /s/ Matthew M. Boley




{00516957.DOCX /}
